Citation Nr: 1604698	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-22 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for the service-connected fracture of the left little toe.

2.  Entitlement to service connection for osteoarthritis of the bilateral feet, claimed as secondary to the service-connected fracture of the left little toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1955 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his spouse testified in a hearing before the RO's Decision Review Officer in December 2011.

The Veteran requested a Travel Board hearing before a Member of the Board at the RO in support of his appeal.  He was scheduled to testify in a Travel Board hearing on August 20, 2014.  However, the Veteran called the RO on July 22, 2014, to ask that his upcoming Travel Board be rescheduled because he would be out of town on that date.  The Board accordingly remanded the case to the RO in September 2014 for the purpose of rescheduling the requested hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the Introduction, the Board remanded the case to the AOJ in September 2014 so that the Veteran could be rescheduled for a Travel Board hearing.  The Veteran was thereupon scheduled for a Travel Board hearing in October 2015.

In September 2015 the Veteran contacted VA, stating he had recently had a heart attack and would be unable to travel to the RO to testify the following month as scheduled.  He asked that his Travel Board hearing be rescheduled for some time in 2016.  Whereas the Veteran is shown to have submitted a timely request that his hearing be rescheduled and good cause for the need to reschedule, the Board finds that remand for scheduling of his requested hearing is warranted. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



